DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 2/3/2021, with respect to the rejection(s) of claim(s) 5-6, 8, 14-15, 17, 24-26 and 36 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. §112(b) is made after reviewing the claim amendment filed 2/3/2021.

Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
Applicants allege unexpected improvements are shown in Examples 1B-3B vs Comparative Examples in paragraph [0108] and Table 1B of the instant specification (see Remarks filed 2/3/2021).  The alleged unexpected improvements are non-persuasive with respect to the rejection of claims 5, 8, 14 and 36-37 relying on Douke because Examples 1B-3B and Table 1B include an adhesive layer 5 in the ratio which is not recited in claims 5, 8, 14 and 36-37.  Thus, the alleged unexpected improvements are not commensurate in scope with at least claims 5, 8, 14 and 36-37.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
Applicant’s claim amendments filed 2/3/2021 have been fully considered and are sufficient to overcome the rejection of claims 5, 15 and 17 as being obvious over Karatsu et al. (US 2013/0196215) in view of Douke.  The rejection of claims 5, 15 and 17 under 35 U.S.C. §103 as being obvious over Karatsu et al. (US 2013/0196215) in view of Douke has been withdrawn. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “a carboxylic acid-modified propylene layer” in lines 9-10.  This limitation is assumed to mean a carboxylic acid-modified polypropylene layer, instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, 14-15, 17 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a base material layer including (i) a polyethylene terephthalate layer having a thickness of 9 to 12 µm, and optionally (ii) a polyamide layer…having a thickness of 12 to 15 µm”, “a polypropylene sealant layer…having a thickness of 30 to 40 µm” and “a thickness of the sealant layer is not less than 3 times a value equal to a total thickness of the base material layer less a thickness of any adhesive component in the base material layer”.  This renders the claim indefinite because in the ‘optional’ scenario in which the base material layer includes (ii) a polyamide layer, the total thickness of the base material layer is 21 to 27 µm (9 to 12 µm + 12 to 15 µm) which cannot be satisfied by the limitations “a polypropylene sealant layer…having a thickness of 30 to 40 µm” and “a thickness of the sealant layer is not less than 3 times a value equal to a total thickness of the base material layer less a thickness of any adhesive component in the base material layer” since three times the total thickness of the base material layer is 63 to 81 µm compared to “a polypropylene sealant layer…having a thickness of 30 to 40 µm”.
Further, dependent claims 8, 14 and 36-37 are rendered indefinite due to their dependency on indefinite claim 5.
Claim 37 recites “the thickness of the sealant layer is not less than 3.3 times the value equal to the total thickness of the base material layer less the thickness of any adhesive component in the base material layer” which renders the claim indefinite for the same reasons as set forth above directed to claim 5.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “a total thickness of the carboxylic acid-modified propylene layer and the sealant layer is not less than 3 times a value equal to a total thickness of the base material layer less a thickness of any adhesive component in the base material layer”, and the claim also recites “a carboxylic acid-modified propylene layer having a thickness of 30 to 40 µm” and “a polypropylene sealant layer…having a thickness of 30 to 40 µm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Specifically, claim 6 recites “a base material layer including (i) a polyethylene terephthalate layer having a thickness of 9 to 12 µm, and optionally (ii) a polyamide layer…having a thickness of 12 to 15 µm” such that in the ‘optional’ scenario the total thickness of the base material is 21 to 27 µm (9 to 12 µm + 12 to 15 µm) and three times the total thickness of the base material is 63 to 81 µm (i.e., minimum is 63 µm) compared to a total thickness of the carboxylic acid-modified propylene layer and the sealant layer being 60 to 80 µm (30 to 40 µm + 30 to 40 µm).
Further, dependent claims 15, 17 and 38 are rendered indefinite due to their dependency on indefinite claim 6.
Claim 38 recites the limitation "the adhesive layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites “the total thickness of the adhesive layer and the sealant layer is not less than 3.3 times the value equal to the total thickness of the base material layer less the thickness of any adhesive component in the base material layer” which renders the claim indefinite for the same reasons as set forth above directed to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 8, 14-15, 17 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douke et al. (US 2015/0372263).
Regarding claim 5, Douke discloses a battery packaging material comprising a laminate (battery packaging material, see Title, Abstract) including, in this order:
a base material layer including (i) a polyethylene terephthalate layer having a thickness of 9 to 12 µm, and optionally (ii) a polyamide layer laminated with an adhesive component, the polyamide layer having a thickness of 12 to 15 µm (base material layer 1 [0081]-[0090]; includes polyethylene terephthalate [0082]; thickness of the base material layer is 12 to 50 µm [0090]),
an aluminum foil layer having a thickness of 30 to 40 µm (metal layer 3 made of aluminum [0096]-[0103]; thickness is 15 to 100 µm [0097]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.), and
a polypropylene sealant layer directly laminated on the metal layer and having a thickness of 30 to 40 µm (sealant layer 4 [0104]-[0132], Fig. 2 shows sealant layer 4 directly laminated on the metal layer 3; polypropylene [0106]; thickness of the sealant layer 4 is 12 to 120 µm [0121], It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.),
wherein:
a thickness of the laminate is 153 µm or less (battery packaging material includes a laminate including base material layer 1, metal layer 3 and a sealant layer 4 [0070]; thickness of the base material layer is 12 to 50 µm [0090], metal layer 3 thickness is 15 to 100 µm [0097], and thickness of the sealant layer 4 is 20 to 60 µm [0121], where a total thickness range of the laminate overlaps with the claimed range.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Further, while Douke does not explicitly disclose “a thickness of the sealant layer is not less than 3 times a value equal to a total thickness of the base material layer less a thickness of any adhesive component in the base material layer”, there are only a finite number of solutions for the thickness of the base material layer and the thickness of the sealant layer, namely, selecting a thickness between 12 to 50 µm for the base material layer ([0090]) and selecting a thickness between 12 to 120 µm for the sealant layer ([0121]) that falls within the claimed ratio.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).
Regarding claim 8, Douke discloses all of the claim limitations as set forth above.  Douke further discloses the base material layer is formed of a stretched resin film (base material layer 1 formed of a stretched resin film [0084] which is explicitly disclosed to be ‘stretched’), and the sealant layer is formed of an unstretched resin film (sealant layer 4 formed of polyolefin [0105]-[0106] which are not disclosed to be stretched).
Regarding claim 14, Douke discloses all of the claim limitations as set forth above.  Douke further discloses a battery comprising a battery element stored in the battery packaging material according to claim 5 (battery element hermetically sealed in the battery packaging material [0069], [0328]; see rejection of claim 5 above), the battery element including at least a positive electrode, a negative electrode and an electrolyte (battery element includes positive electrode, negative electrode and electrolyte [0328]), wherein the base material layer is an outermost layer and the sealant layer is an innermost layer (base material layer 1 is the outermost layer and the sealant layer 5 is the innermost layer (battery element side) [0070]).
Regarding claim 36, Douke discloses all of the claim limitations as set forth above.  Douke further discloses at least one surface of the metal layer is subjected to a chemical conversion treatment (metal layer 3 is subjected to a chemical conversion treatment [0098]).
Regarding claim 37, Douke discloses all of the claim limitations as set forth above.  Further, while Douke does not explicitly disclose “a thickness of the sealant layer is not less than 3.3 times the value equal to a total thickness of the base material layer less the thickness of any adhesive component in the base material layer”, there are only a finite number of solutions for the thickness of the base material layer and the thickness of the sealant layer, namely, selecting a thickness between 12 to 50 µm for the base material layer ([0090]) and selecting a thickness between 12 to 120 µm for the sealant layer ([0121]) that falls within the claimed ratio.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).

Regarding claim 6, Douke discloses a battery packaging material comprising a laminate (battery packaging material, see Title, Abstract) including, in this order:
a base material layer including (i) a polyethylene terephthalate layer having a thickness of 9 to 12 µm, and optionally (ii) a polyamide layer laminated with an adhesive component, the polyamide layer having a thickness of 12 to 15 µm (base material layer 1 [0081]-[0090]; includes polyethylene terephthalate [0082]; thickness of the base material layer is 12 to 50 µm [0090]),
an aluminum foil layer having a thickness of 30 to 40 µm (metal layer 3 made of aluminum [0096]-[0103]; thickness is 15 to 100 µm [0097]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.), 
a carboxylic acid-modified propylene layer having a thickness of 30 to 40 µm (adhesive layer 5 provided between metal layer 3 and sealant layer 4 [0292]-[0308]; acid-modified polyolefin comprising carboxyl groups [0304], wherein examples include carboxylic acid-modified polypropylene [0338]; thickness is 0.01 µm or more [0308], It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.), and
a polypropylene sealant layer having a thickness of 30 to 40 µm (sealant layer 4 [0104]-[0132], Fig. 2 shows sealant layer 4 directly laminated on the metal layer 3; polypropylene [0106]; thickness of the sealant layer 4 is 12 to 120 µm [0121], It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.),
wherein:
a thickness of the laminate is 153 µm or less (battery packaging material includes a laminate including base material layer 1, metal layer 3 and a sealant layer 4 [0070]; thickness of the base material layer is 12 to 50 µm [0090], metal layer 3 thickness is 15 to 100 µm [0097], and thickness of the sealant layer 4 is 20 to 60 µm [0121], where a total thickness range of the laminate overlaps with the claimed range.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Further, while Douke does not explicitly disclose “a total thickness of the carboxylic acid-modified propylene layer and the sealant layer is not less than 3 times a value equal to a total thickness of the base material layer less a thickness of any adhesive component in the base material layer”, there are only a finite number of solutions for the thickness of the base material layer and the thickness of the sealant layer, namely, selecting a thickness between 12 to 50 µm for the base material layer ([0090]), selecting a thickness between 12 to 120 µm for the sealant layer ([0121]) and a thickness greater than 0.01 µm for the adhesive resin layer ([0308]) that falls within the claimed ratio.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).
Regarding claim 15, Douke discloses all of the claim limitations as set forth above.  Douke further discloses a battery comprising a battery element stored in the battery packaging material according to claim 6 (battery element hermetically sealed in the battery packaging material [0069], [0328]; see rejection of claim 6 above), the battery element including at least a positive electrode, a negative electrode and an electrolyte (battery element includes positive electrode, negative electrode and electrolyte [0328]), wherein the base material layer is an outermost layer and the sealant layer is an innermost layer (base material layer 1 is the outermost layer and the sealant layer 5 is the innermost layer (battery element side) [0070]).
Regarding claim 17, Douke discloses all of the claim limitations as set forth above.  Douke further discloses the base material layer is formed of a stretched resin film (base material layer 1 formed of a stretched resin film [0084] which is explicitly disclosed to be ‘stretched’), and the sealant layer is formed of an unstretched resin film (sealant layer 4 formed of polyolefin [0105]-[0106] which are not disclosed to be stretched).
Regarding claim 38, Douke discloses all of the claim limitations as set forth above.  Further, while Douke does not explicitly disclose “the total thickness of the carboxylic acid-modified propylene layer and the sealant layer is not less than 3.3 times the value equal to the total thickness of the base material layer less a thickness of any adhesive component in the base material layer”, there are only a finite number of solutions for the thickness of the base material layer and the thickness of the sealant layer, namely, selecting a thickness between 12 to 50 µm for the base material layer ([0090]), selecting a thickness between 12 to 120 µm for the sealant layer ([0121]) and a thickness greater than 0.01 µm for the adhesive resin layer ([0308]) that falls within the claimed ratio.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/7/2021